Citation Nr: 1613219	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder. 

By way of a June 2014 Order to Vacate, the Board vacated the March 2012 decision pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  The Veteran was given an opportunity to request a new hearing before a VLJ and elected a videoconference hearing.

In August 2015, the Veteran testified at a videoconference hearing before another VLJ.  In October 2015, the Board remanded the Veteran's claim to afford him a Board hearing to address his claim of entitlement to service connection for a back disability.  In November 2015, the Veteran testified at a videoconference hearing and provided testimony on the issues of entitlement to service connection for a back disability and entitlement to service connection for an acquired psychiatric disability.  Therefore, this claim for service connection for an acquired psychiatric disability is now being addressed by a panel, which includes the VLJs who conducted the Board hearings.  See generally 38 C.F.R. § 20.707.  Since the Veteran only provided testimony regarding his claimed back disability at the November 2015 Board hearing, that issue will be addressed in a separate decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a separate decision, the Board remanded the Veteran's claim of entitlement to service connection for a back disability for additional evidentiary development.  In a November 2015 statement, the Veteran averred that his claimed acquired psychiatric disorders were caused or aggravated beyond their natural progression by his back pain.  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is intertwined with the issue of entitlement to service connection for a back disability, inasmuch as a grant of service connection for a back disability could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Defer adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, pending completion of the remand directives ordered in connection with the Veteran's claim for entitlement to service connection for a back disability (as addressed in a separate Board decision).  If the AOJ grants service connection for a back disability, the appropriate steps should be taken to develop the Veteran's claim of entitlement to service connection for an acquired psychiatric disability under a theory of secondary service connection.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




